Case 2:18-cv-06081-JAK-SK Document 275 Filed 01/15/20 Page 1 of 6 Page ID #:3653




 1   Amy P. Lally (SBN 198555)
     alally@sidley.com
 2   Ellyce R. Cooper (SBN 204453)
     ecooper@sidley.com
 3   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 4   Los Angeles, CA 90067
     Telephone: +1 310 595-9500
 5   Facsimile: +1 310 595-9501
 6   Mark Rosenbaum (SBN 59940)
 7   mrosenbaum@publiccounsel.org
     Judy London (SBN 149431)
 8   jlondon@publiccounsel.org
     Talia Inlender (SBN 253796)
 9   tinlender@publiccounsel.org
10   Amanda Savage (SBN325996)
     asavage@publiccounsel.org)
11   Lucero Chavez (SBN 273531)
12   lchavez@publiccounsel.org
     PUBLIC COUNSEL
13   610 S. Ardmore Avenue
     Los Angeles, CA 90005
14   Telephone: +1 213 385-2977
     Facsimile: +1 213 385-9089
15
     Attorneys for Plaintiffs
16   Additional Counsel on next page
17                           UNITED STATES DISTRICT COURT
18                         CENTRAL DISTRICT OF CALIFORNIA
19   Ms. J.P., et al.,                       Case No. 2:18-cv-06081-JAK-SK
20                 Plaintiffs,               Assigned to the Hon. John A. Kronstadt
                                             and the Hon. Steve Kim
21          v.
                                             NOTICE OF MOTION AND
22   WILLIAM P. BARR, et al.,                MOTION TO COMPEL
                                             SUPPLEMENTAL DISCOVERY
23                 Defendants.               RESPONSES AND FULL
                                             PRODUCTION FROM
24                                           DEFENDANTS IN RESPONSE TO
                                             PLAINTIFFS’ FIRST SET OF
25                                           REQUESTS FOR PRODUCTION
26                                           Date: February 5, 2020
                                             Time: 10:00 a.m.
27                                           Place: Roybal Federal Building and
                                                    United States Courthouse
28

                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL
Case 2:18-cv-06081-JAK-SK Document 275 Filed 01/15/20 Page 2 of 6 Page ID #:3654



 1                                                    255 E. Temple Street
                                                      Courtroom 540
 2                                                    Los Angeles, CA 90012
                                             Action Filed: July 12, 2018
 3                                           Discovery Cutoff Date: October 5, 2020
                                             Pretrial Conference: TBA
 4                                           Trial Date: April 20, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL
Case 2:18-cv-06081-JAK-SK Document 275 Filed 01/15/20 Page 3 of 6 Page ID #:3655



 1    Carter G. Phillips*                          Mark E. Haddad (SBN 205945)
 2    cphillips@sidley.com                         markhadd@usc.edu
      Jennifer J. Clark*                           Part-time Lecturer in Law
 3    jennifer.clark@sidley.com                    USC Gould School of Law**
 4    SIDLEY AUSTIN LLP                            University of Southern California
      1501 K Street, N.W.                          699 Exposition Blvd.
 5    Washington, D.C. 20005                       Los Angeles, CA 90089
 6    Telephone: +1 202 736-8000                   Telephone: +1 213 675-5957
      Facsimile: +1 202 736-8711
 7
 8    Michael Andolina*                            Luis Cortes Romero (SBN 310852)
      mandolina@sidley.com                         lcortes@ia-lc.com
 9
      Timothy Payne*                               Alma L. David (SBN 257676)
10    tpayne@sidley.com                            adavid@ia-lc.com
      Kevin Fee*                                   IMMIGRANT ADVOCACY &
11
      kfee@sidley.com                              LITIGATION CENTER, PLLC
12    Daniel Craig*                                19309 68th Avenue South, Suite R-102
      dcraig@sidley.com                            Kent, WA 98032
13
      SIDLEY AUSTIN LLP                            Telephone: +1 253 872-4730
14    One South Dearborn                           Facsimile: +1 253 237-1591
      Chicago, IL 60603
15
      Telephone: +1 312 853-7000
16    Facsimile: +1 312 853-7036
17
      Sean A. Commons (SBN 217603)
18    scommons@sidley.com
19    SIDLEY AUSTIN LLP
      555 West Fifth Street
20    Los Angeles, CA 90013
21    Telephone: +1 213 896-6000
      Facsimile: +1 213 896-6600
22
23
     *Admitted pro hac vice
24
     ** Institution listed for identification purposes only
25
26
27
28

                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL
Case 2:18-cv-06081-JAK-SK Document 275 Filed 01/15/20 Page 4 of 6 Page ID #:3656



 1         PLEASE TAKE NOTICE that on February 5, 2020 at 10:00 a.m., or as soon
 2   thereafter as the matter may be heard, in the above-mentioned court at Roybal Federal
 3   Building and United States Courthouse, 255 East Temple Street, Los Angeles, CA,
 4   90012, Courtroom 540, before the Honorable Steve Kim, Plaintiffs Ms. J.P., Ms. J.O.,
 5   and Ms. R.M., on behalf of themselves and all others similarly situated (“Plaintiffs”)
 6   will and hereby do respectfully move for an order to compel Defendants William P.
 7   Barr, Kevin K. McAleenan,1 the Department of Homeland Security, United States
 8   Immigration and Customs Enforcement, United States Customs and Border
 9   Protection, Alex M. Azar II, the Department of Health and Human Services, Jonathan
10   H. Hayes, Office of Refugee Resettlement, David Marin, Lisa Von Nordheim, Marc
11   Moore, and Lowell Clark (collectively “Defendants”) to supplement their responses
12   and produce all documents that are responsive to Document Request Nos. 1-16 in
13   Plaintiffs’ First Set of Requests for Production to Defendants (“Document
14   Requests”).2
15         As explained more fully in the Joint Stipulation and Declaration of Kevin M.
16   Fee filed concurrently herewith, the parties met and conferred prior to the filing of this
17   motion pursuant to Local Rule 37 and Federal Rule of Civil Procedure 37 but were
18   unable to resolve their dispute and thus require the Court’s assistance. See Fee Decl.,
19   filed concurrently herewith. This Motion is based upon this Notice of Motion, the
20   Joint Stipulation of Plaintiffs and Defendants pursuant to Local Rule 37-2, the
21   declarations of counsel filed herewith, all pleadings and papers on file in this action,
22   ///
23   ///
24
25
     1
      Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Acting Secretary of
26   Homeland Security Chad F. Wolf is substituted for the former Acting Secretary Kevin
     K. McAleenan.
27
     2
      These are filed as Exhibit C to the Declaration of Kevin M. Fee in Support of
28   Plaintiffs’ Motion to Compel (“Fee Decl.”), filed concurrently herewith.
                                             1
                    PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL
Case 2:18-cv-06081-JAK-SK Document 275 Filed 01/15/20 Page 5 of 6 Page ID #:3657



 1   and upon other such evidence and argument as may be presented to the Court at or
 2   before hearing on this Motion.
 3
     Date: January 15, 2020                     SIDLEY AUSTIN LLP
 4
 5                                              By: /s/ Amy P. Lally
                                                    Amy P. Lally
 6                                                  Ellyce R. Cooper
 7                                                  Attorneys for Plaintiffs

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2
                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL
Case 2:18-cv-06081-JAK-SK Document 275 Filed 01/15/20 Page 6 of 6 Page ID #:3658



 1                              CERTIFICATE OF SERVICE
 2         I am employed in the County of Los Angeles, State of California. I am over the
 3   age of 18 years and not a party to the within action. My business address is 1999
 4   Avenue of the Stars, 17th Floor, Los Angeles, California 90067.
 5         On January 15, 2019, I served the foregoing document(s) described as
 6   NOTICE OF MOTION AND MOTION TO COMPEL SUPPLEMENTAL
 7   DISCOVERY RESPONSES AND FULL PRODUCTION FROM
 8   DEFENDANTS IN RESPONSE TO PLAINTIFFS’ FIRST SET OF REQUESTS
 9   FOR PRODUCTION on all interested parties in this action by the method described
10   below:
11         I electronically filed the foregoing with the Clerk of District Court using its
12   CM/ECF system, which electronically provides notice.
13         I declare under penalty of perjury that the foregoing is true and correct.
14
15                                          /s/ Amy P. Lally
                                            Amy P. Lally
16                                          Attorney for Plaintiffs
17
18
19
20
21
22
23
24
25
26
27
28
                                           1
                  PLAINTIFFS’ NOTICE OF MOTION AND MOTION TO COMPEL
